Allowable Subject Matter

Claims 22, 25-34, 36-41 are allowed.
The following is an Examiner’s statement of reasons for allowance: with respect to Claims 22, 25-34, 36-41, Examiner agrees with Applicant’s remarks filed on 6/25/2021 pages 8-9. Therefore, the claims are allowed over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reason for Allowance”


/ONEAL R MISTRY/Primary Examiner, Art Unit 2664